                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 DANNY GUILBERT,

                   Plaintiff,                    CV 18-72-GF-BMM-JTJ

      vs.
                                                         ORDER
 FRED LOYA INSURANCE
 AGENCY, INC., LOYA INSURANCE
 COMPANY, & DOES 1-5,

                   Defendants.

      The Court conducted a hearing on Defendants' pending motions in limine on

March 26, 2019. For the reasons stated in open court,

      IT IS ORDERED:

      1.     Defendants' Motion in Limine to Preclude Plaintiff from Presenting

Evidence of Economic Damages Inconsistent with the Underlying Judgment

(Doc. 32) is DENIED. Plaintiff may present evidence of the total amount of money

he owed Mitchell's Crash Repair for towing and vehicle storage. Defendants may

present evidence showing how Plaintiff resolved the bill for towing and vehicle

storage costs.

      2.     Defendants' Motion in Limine to Preclude Plaintiff from Presenting
Evidence of his Physical Injuries (Doc. 49) is GRANTED in part. Plaintiff is

prohibited from presenting any evidence or argument at trial regarding the injuries

he incurred in the motor vehicle accident on February 26, 2015, absent a

determination by the Court, during trial, that the Defendants have opened the door

to such evidence or argument.

      DATED this 30th day of April, 2019.




                                         -2-
